DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/22 (hereinafter “05/10/22 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 05/10/22 Amendment, claim 1 was amended. No claims were cancelled or newly added.  Therefore, claims 1-20 remain pending in the application. 
4.	The 05/10/22 Amendment has overcome the drawing objection and the rejections under §§ 112(a) & 112(b) previously set forth in the Final Office Action mailed 01/19/22 (“01/19/22 Action”). 
5.	The rejection of independent claim 1 under § 103 previously set forth in the 01/19/22 Action has been updated to address the new claim limitation, and maintained.  
6.	Applicant’s arguments concerning the newly added limitation addressing the width and height of the “connection region” and the disclosure of U.S. Patent Application No. 2015/0133958 to Singh et al. are addressed in detail below in the “Response to Arguments” section.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 2, 4, 5, 10, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0133958 to Singh et al. (“Singh”) in view of U.S. Patent No. 5,597,146 to Putman ("Putman"), and further in view of U.S. Patent No. 4,863,133 to Bonnell (“Bonnell”). 
10.	Regarding claim 1, Singh teaches an apparatus for securing a medical device, comprising:
an elongated main body [frame (712) - ¶[0110]; FIG. 7] having an elongated main body proximal end [the end near support clamp (165) – FIG. 7] and an elongated main body distal end [the opposite end that is attached to clamp assembly (14) via a releasable clamp - ¶[0080]; FIG. 1A, FIG. 7], wherein the elongated main body [(712)] has a length and width such that the length of the elongated main body is greater than the width of the elongated main body [the length of frame (712) is greater than its width – clearly seen in FIG. 7]…, wherein the elongated main body extends linearly from the elongated main body proximal end to the elongated main body distal end [frame (712) is straight and therefore “extends linearly” – see FIG. 7],
an anchoring region [support clamp (165) – FIG. 7 (see also ¶[0079])] engaged with the elongated main body proximal end [FIG. 7], wherein the anchoring region [(165)] is configured to lock with the elongated main body proximal end [¶[0079]; FIG. 7], wherein upon locking with the elongated main body proximal end the anchoring region [(165)] and elongated main body [(712)] are locked into a fixed position [¶[0079]; FIG. 7],
a medical device attachment region [as broadly as claimed, the “region” comprising support coupling (18), support rod (720), and docking port (722) - ¶’s [0110]-[0111]; FIG. 7] having a medical device attachment region distal end [the end including docking port (722) – FIG. 7] and a medical device attachment region proximal end [the portion of support rod (720) near support coupling (18) – FIG. 7 (note: the portion of support rod (720) near support coupling (18) is “proximal” to the distal end including docking port (722) – FIG. 7],
wherein the medical device attachment region proximal end has a length and width [the portion of support rod (720) near support coupling (18) has a length and width – FIG. 7],…
wherein the medical device attachment region proximal end is elongated [support rod (720) is elongated] such that the length of the medical device attachment region proximal end is greater than the width of the medical device attachment region proximal end [the length of the portion of support rod (720) near support coupling (18) is greater than its width – clearly seen in FIG. 7],… 
wherein the medical device attachment region distal end [docking port (722)] is configured to secure a medical device [medical instrument (750) - ¶[0110]; FIG. 7], and
a connection region [clamp assembly (14) - ¶[0079]; FIGS. 1A, 7] engaging the elongated main body distal end [the distal end of frame (712) engages (is attached to) clamp assembly (14) via a releasable clamp - ¶[0080]; FIG. 1A, FIG. 7] and the medical device attachment region proximal end [an adjustable-friction ball and socket joint (155) is positioned at an opposite end of clamp assembly (14) and is connected to support coupling (18) of the medical device attachment region - ¶[0080]; FIG. 1A, FIG. 7], wherein the connection region is configured to adjustably and lockably project the medical device attachment region in any direction therefrom [see ¶[0080] (“The ball and socket joint 155 is configured to allow the support coupling 18 to move with three degrees of rotational freedom with respect to the clamp assembly 14”)].
	A.	EXPANDABLE/RETRACTABLE LENGTHS
	Singh does not, however, teach: 
wherein the length of the elongated main body is expandable or retractable, nor
wherein the length of the medical device attachment region proximal end is expandable or retractable.
Putman, in a similar field of endeavor, teaches a rail-mountable support assembly including a universal positioning arm for holding a surgical instrument [Abstract], including 
an elongated main body [first support arm section (20A) slidably coupled in telescoping relation to upright support shaft (22) -  col. 5, ll. 35-46; FIGS. 1, 3, 5], an anchoring region [rail clamp assembly (18) – col. 6, ll. 40-43; FIGS. 1, 3-6], a medical device attachment region [expandable support arm (80) – col. 7, ll. 43-55; FIGS. 1, 3, 4, 7], and a connection region [the “region” comprising rotary coupling (26), second support arm section (20B), and drive housing (74) – see, e.g., FIGS. 3-4].
	Putman further teaches that the length of the elongated main body is expandable or retractable [the first support arm section (20A) is slidably coupled in telescoping relation to the upright support shaft (22) which permits adjustment of the elevation of the support arm (20) relative to the upright support shaft (22) - col. 5, ll. 35-46; FIGS. 1, 3, 5].
Putman additionally teaches that the length of the medical device attachment region proximal end is expandable or retractable [support arm (80) is extended and retracted along longitudinal axis “C” -  col. 7, ll. 43-55; FIGS. 1, 3, 4, 7].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh such that the length of the elongated main body [frame (712)] and the support rod (720) of the medical device attachment region proximal end each be expandable or retractable, as taught by Putman, so as to provide a medical instrument support system with greater versatility and maneuverability, thereby facilitating use by providing greater positioning flexibility for a surgeon (or other operating room personnel) during a procedure.   
	B.	DUAL PRONG 
	As noted above, Singh teaches that the medical device attachment region distal end [docking port (722)] is configured to secure a medical device [medical instrument (750) - ¶[0110]; FIG. 7].  Singh further teaches various alternate embodiments of the docking port, including, e.g., docking port (1222) comprising a docking member (1260) having a channel (1266) for accepting a medical instrument, and a clamping block (1262) configured to move relative to the docking member (1260) to enlarge or reduce the size of a space between the channel (1266) and a bottom surface of the clamping block (1262) [¶’s [0119]-[0120]; FIG. 12A].  Singh teaches that the docking port (1222) may be advantageous, for example, because various sized medical instruments can be accommodated within the opening between the channel (1266) and clamping block (1262) [¶[0120]].  
	However, while clamping block (1262) arguably comprises a “prong,” docking member (1260) does not appear to comprise a “prong.”  As such, the combination of Singh and Putman, as set forth above, does not teach:
… wherein the medical device attachment region distal end comprises a dual prong that is able to be increased or decreased in size for purposes of applying or relieving a compression
force onto a medical device.
Bonnell, in a similar field of endeavor, teaches an instrument-supported, articulated device having a distal end capable of supporting an instrument in the region of a surgical operating site [Abstract].  With reference to FIG. 4 (an excerpt of which is provided below), Bonnell teaches that support arm (10) includes, inter alia, a wrist assembly (22) with a quick disconnect assembly (24) for receiving an instrument clamp (26) holding instrument (28), e.g., a powered surgical instrument [col. 4, ll. 12-24; FIGS. 1, 4].  Instrument clamp (26) includes two “prongs” [broadly the two “arms” indicated by the arrows in the annotated excerpt of FIG. 4].


    PNG
    media_image1.png
    226
    232
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    327
    210
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    418
    305
    media_image3.png
    Greyscale

Excerpt of FIG. 4
FIG. 13
FIG. 14


	Bonnell further teaches exemplary clamps for use with the device of the invention, including those described and depicted in FIGS. 13 & 14 (also reproduced above).  Bonnell teaches that typical instrument clamps 126, 126' are shown in FIGS. 13 & 14.  The clamps include, e.g., a tong clamp (FIG. 13), and a ring clamp (FIG. 14) [col. 7, ll. 11-18].  Each of the exemplary clamps shown in FIGS. 13 & 14 includes two “prongs” [broadly the two “arms” indicated by the arrows in each of the annotated FIGS. 13 & 14 above].  
Bonnell additionally teaches that the clamps, constructed for the particular instrument with which they are to be employed, are tightened about the instrument by means of threaded knobs (125) [col. 7, ll. 16-18].  Tightening and loosening thread knob (125) allows the two prongs of each clamp to be increased or decreased in size, as desired, for purposes of applying or relieving a compression force (grasping or clamping force) onto a medical device.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Singh and Putman such that the medical device attachment region distal end comprises a dual prong that is able to be increased or decreased in size for purposes of applying or relieving a compression force onto a medical device, as taught by Bonnell, since such a modification amounts merely to the  
substitution of one typical (or well known) clamp [e.g., either of the clamps of FIGS. 13 & 14 of Bonnell] for another [the docking port of Singh], yielding predictable results [adjustable clamping] to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Such a modification provides the device of Singh/Putman with the benefit/advantage of being able to accommodate various sized medical instruments, an advantage which is recognized by Singh [at ¶[0120]].  
	C.	LENGTH/WIDTH DIMENSIONS 
	Finally, while the combination of Singh, Putman, and Bonnell, as set forth above, teaches that the elongated main body and medical device attachment region are both expandable and retractable (as noted above), Singh/Putman/Bonnell is silent regarding the width of these components, as well as the limits on the length to which they may be expanded and retracted.  Singh/Putman/Bonnell is additionally silent regarding the width and height of the connection region.  
As such, Singh/Putman/Bonnell fails to teach:
wherein the length of the elongated main body is extendable to 2 meters and retractable to 0.2 meters, 
wherein the width of the elongated main body is between 0.005 meters and 0.3 meters,
wherein the length of the medical device attachment region proximal end is extendable to 2 meters and retractable to 0.5 meters, 
wherein the width of the medical device attachment region proximal end is between 0.025 meters and 0.3 meters, [and]
wherein the width and height of the connection region is between 0.02 and 0.3 meters.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Singh, Putman, and Bonnell to provide each of the elongated main body and medical device attachment region proximal end with whatever width and adjustable length were desired, including, for example wherein the length of the elongated main body is extendable to 2 meters and retractable to 0.2 meters, wherein the width of the elongated main body is between 0.005 meters and 0.3 meters, wherein the length of the medical device attachment region proximal end is extendable to 2 meters and retractable to 0.5 meters, and wherein the width of the medical device attachment region proximal end is between 0.025 meters and 0.3 meters, as well as to provide the connection region with whatever width and height were desired, including wherein the width and height of the connection region is between 0.02 and 0.3 meters, since such modifications would have involved mere changes in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Further, Applicant has not disclosed that the claimed dimensions solve any stated problem, or are for any particular purpose, and it appears that the invention would perform equally as well with the components of Singh/Putman/Bonnell.  
11.	Regarding claim 2, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Singh is silent regarding the details of the anchoring region [support clamp (165) – FIG. 7 (see also ¶[0079])].
	Putman, however, further teaches wherein the anchoring region [rail clamp assembly (18)] has an anchoring region compressible region [compression disk (65) – col. 6, ll. 41-56; FIG. 6] and an anchoring region compressor region [knob (71) – FIG. 6], wherein the anchoring region compressor region [knob (71)] is configured to apply a range of compression [by turning knob (71)] to the anchoring region compressible region [compression disk (65)] such that the anchoring region compressible region [compression disk (65)] size decreases with increased amounts of compression [it is compressed] and increases with decreased amounts of compression [movable back to a retracted position], wherein the amount of applied compression is lockable [col. 6, ll. 41-56; FIG. 6, note that releasable clamp assembly (18) anchors (“locks”) the device to side rail (12) – e.g., col. 5, ll. 29-30]. 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Singh, Putman, and Bonnell such that the anchoring region has an anchoring region compressible region and an anchoring region compressor region, wherein the anchoring region compressor region is configured to apply a range of compression to the anchoring region compressible region such that the anchoring region compressible region size decreases with increased amounts of compression and increases with decreased amounts of compression, wherein the amount of applied compression is lockable, all as taught by Putman, since such modification amounts merely to the substitution of one known clamp assembly for another, yielding predictable results (clamping) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
12.	Regarding claim 4, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Singh further teaches wherein the medical device attachment region has thereon one or more extensions projecting therefrom, wherein the one or more extensions are each configured to secure medical devices [as broadly as claimed, docking port (722) includes two sides (extensions) between which instrument (750) is secured – see FIG. 7; further shown and described as “arms” (100) – see ¶’s [0110], [0114]-[0117]; FIGS. 10A-10C].  
13.	Regarding claim 5, the combination of Singh, Putman, and Bonnell further teaches a method of conducting a medical procedure with a medical device, comprising:
securing the apparatus as provided in Claim 1 [see rejection of claim 1 set forth above, which is incorporated herein] to an anchorable region [to table (170) – Singh, ¶’s [0079], [0110]; FIG. 7].  
Singh further teaches: 
securing the medical device [instrument (750) - ¶[0110]; FIG. 7] with the medical device attachment region distal end [with docking port (722) - ¶[0110]; FIG. 7], 
adjusting the apparatus such that the secured medical device [(750)] is in a desired position [positioned over the patient - ¶[0110]; FIG. 7], wherein the adjusting comprises adjusting one or more of the following:
adjusting a projection of the medical device attachment region from the connection region [support coupling (18) of the medical device attachment region can move with three degrees of rotational freedom with respect to the clamp assembly (14) (of the connection region) via adjustable-friction ball and socket joint (155) of clamp assembly (14) - ¶[0080]; FIG. 1A, FIG. 7],
adjusting the length of the medical device attachment region proximal end, and
adjusting the length of the elongated main body, and conducting the medical procedure with the medical device.
14.	Regarding claim 10, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Singh further teaches wherein the medical device is an energy delivery device [see ¶[0008] (“ablation tools” and “ablation elements”)].
15.	Regarding claim 11, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
Singh further teaches wherein the medical procedure is an ablation procedure [see ¶[0008] (“endometrial ablation”)], and the medical device is an energy delivery device [see ¶[0008] (“ablation tools” and “ablation elements”)].

16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singh, Putman, and Bonnell, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0306543 to Beisser ("Beisser").
17.	Regarding claim 3, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Singh, Putman, and Bonnell does not, however, teach wherein the medical device attachment region distal end [the end including docking port (722) – Singh, FIG. 7] is configured with a torsion based securing mechanism, wherein the torsion based securing mechanism naturally rests in a closed manner, wherein the torsion based securing mechanism is configured to be opened for purposes of accommodating the medical device, wherein releasing the torsion based securing mechanism from an opened manner naturally results in torsion based closing of the torsion based securing mechanism.
	Beisser, in a similar field of endeavor, teaches a manually openable clamping holder (1) for releasably fixing a medical device [Abstract], comprising first and second clamping jaws (2, 3,) and a helical torsion spring (7) [¶’s [0034]-[0035]; FIGS. 1-3].  Clamping holder (1) naturally rests in a closed manner [¶’s [0012], [0035]].  Against the torsional moment applied by the helical torsion spring (7), the displaceable clamping jaw (3) can be displaced manually into an opened position to accommodate a medical device [¶’s [0021]-[0025]].  
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Singh, Putman, and Bonnell to substitute the docking port (722) of Singh with the manually openable clamping holder (1) of Beisser such that the medical device attachment region distal end is configured with a torsion based securing mechanism, wherein the torsion based securing mechanism naturally rests in a closed manner, wherein the torsion based securing mechanism is configured to be opened for purposes of accommodating the medical device, wherein releasing the torsion based securing mechanism from an opened manner naturally results in torsion based closing of the torsion based securing mechanism, as taught by Beisser, since such modification amounts merely to the substitution of one known instrument holder for another, yielding only predictable results (securing an instrument) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

18.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singh, Putman, and Bonnell, as applied to claim 5 above, and further in view of U.S. Patent Application Publication No. 2014/0046174 to Ladtkow et al. ("Ladtkow").
19.	Regarding claims 6-9, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 5 for the reasons set forth in detail (above) in the Office Action.  
While Singh contemplates the use of the support system with any number of medical instruments [see ¶[0008]], and in any number of medical procedures [see ¶[0008]], and while Putman also contemplates the use of the surgical instrument support apparatus (10) in a wide variety of procedures [see, e.g., col. 2, ll. 8-31], the combination of Singh, Putman, and Bonnell
 does not teach the particular procedural (method) steps of claims 6-9 set forth below:  
providing:
a primary catheter having a primary catheter proximal end and a primary catheter
distal end, wherein the primary catheter has a diameter (claim 6);
a channel catheter having a channel catheter proximal end and a channel catheter distal end, wherein the channel catheter comprises a channel lumen (claim 6); and
a steerable navigation catheter (claim 6); 
inserting the primary catheter into an opening in a subject and directing the primary catheter towards a treatment site until further advance is constrained by the diameter of the primary catheter (claim 6);
advancing the channel catheter beyond the distal end of the primary catheter and extending the channel catheter to the treatment site (claim 6);
securing the distal end of the channel catheter at the treatment site (claim 6); 
withdrawing the steerable navigation catheter through the channel lumen and out the proximal end of the channel catheter (claim 6);
inserting an energy delivery device through the channel lumen until the distal end of the medical device reaches the treatment site (claim 6);
wherein the treatment site comprises a periphery of a lung (claim 7); 
wherein the treatment site comprises a peripheral lung nodule (claim 8); [and]
wherein the lung nodule is accessed through a bronchial tree of the lung (claim 9).
Ladtkow, in a similar field of endeavor, teaches a microwave ablation catheter and method of using the same [Abstract], including: 
providing:
[claim 6] a primary catheter having a primary catheter proximal end and a primary catheter distal end, wherein the primary catheter has a diameter [bronchoscope (72) has a proximal end, a distal end, and a diameter - ¶[0115]; FIGS. 7, 12A-12C]; 
[claim 6] a channel catheter [working channel catheter (90) - ¶’s [0119]-[0120]; FIGS. 12A-12B] having a channel catheter proximal end and a channel catheter distal end, wherein the channel catheter comprises a channel lumen [working channel (90) has a proximal end, a distal end, and a channel lumen; ¶[0120]; FIG. 12C]; and
[claim 6] a steerable navigation catheter [locatable guide (86) with steerable distal tip (88) - ¶’s [0116]-[0118]].  
Ladtkow futher teaches:
[claim 6] inserting the primary catheter [bronchoscope (72)] into an opening in a subject and directing the primary catheter [bronchoscope (72)] towards a treatment site until further advance is constrained by the diameter of the primary catheter [¶[0115]; FIGS. 7, 12A-12C];
[claim 6] advancing the channel catheter [working channel catheter (90)] beyond the distal end of the primary catheter [bronchoscope (72)] and extending the channel catheter [working channel catheter (90)] to the treatment site [¶’s [0117], [0119]-[0120]; FIGS. 12A-12B];
[claim 6] securing the distal end of the channel catheter [working channel catheter (90)] at the treatment site [¶’s [0119]-[0120], [0129], [0131], [0132];  FIGS. 12A-12B]; 
[claim 6] withdrawing the steerable navigation catheter [locatable guide (86) with steerable distal tip (88)] through the channel lumen [lumen of working channel (90)] and out the proximal end of the channel catheter [¶[0129], [0132]; FIG. 12C];
[claim 6] inserting an energy delivery device [microwave ablation catheter (14)] through the channel lumen [lumen of working channel (90)] until the distal end of the medical device [microwave ablation catheter (14)] reaches the treatment site [¶[0134]];
[claim 7] wherein the treatment site comprises a periphery of a lung [the target site (68) can be located in the fourth generation lung passages or the parenchyma (periphery) - ¶’s [0127]-[0130]; FIGS. 6, 18, 46A-46B]; 
[claim 8] wherein the treatment site comprises a peripheral lung nodule [the peripheral target site (68) can comprise a lung mass (67) (nodule); ¶’s [0112], [0138]; FIGS. 46A-B]; [and]
[claim 9] wherein the lung nodule is accessed through a bronchial tree of the lung [the target site (68) with mass (67) (nodule) is accessed through the bronchial tree - ¶’s [0130], [0111]; FIGS. 6, 18, 46A-46B].
Accordingly, in view of both Singh and Putman’s contemplation of the use of the surgical instrument support apparatus in a wide variety of procedures, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the surgical instrument support system of Singh, Putman, and Bonnell with the system of Ladtkow, including providing: a primary catheter having a primary catheter proximal end and a primary catheter distal end, wherein the primary catheter has a diameter; a channel catheter having a channel catheter proximal end and a channel catheter distal end, wherein the channel catheter comprises a channel lumen; and a steerable navigation catheter, and during the procedure of Ladtkow to support the bronchoscope of Ladtkow, and thereby facilitate the steps of: inserting the primary catheter into an opening in a subject and directing the primary catheter towards a treatment site until further advance is constrained by the diameter of the primary catheter; advancing the channel catheter beyond the distal end of the primary catheter and extending the channel catheter to the treatment site; securing the distal end of the channel catheter at the treatment site; withdrawing the steerable navigation catheter through the channel lumen and out the proximal end of the channel catheter; inserting an energy delivery device through the channel lumen until the distal end of the medical device reaches the treatment site; wherein the treatment site comprises a periphery of a lung; wherein the treatment site comprises a peripheral lung nodule; and wherein the lung nodule is accessed through a bronchial tree of the lung, all as taught by Ladtkow, to provide the advantage of holding and stabilizing the instrument during a surgical procedure for long periods of time, thereby preventing muscle fatigue to a surgeon (or other operating room personnel).

20.	Claims 12-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singh, Putman, and Bonnell, and further in view of Ladtkow and U.S. Patent Application Publication No. 2014/0276916 to Ahluwalia et al. ("Ahluwalia").
21.	Regarding claim 12, the combination of Singh, Putman, and Bonnell teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Claim 12 is drawn to a kit comprising the apparatus of claim 1 and a system.
	The combination of Singh, Putman, and Bonnell teaches the apparatus of claim 1 [see rejection of claim 1 set forth above, which is incorporated herein].
While Singh contemplates the use of the support system with any number of medical instruments [see ¶[0008]], and in any number of medical procedures [see ¶[0008]], and while Putman also contemplates the use of the surgical instrument support apparatus (10) in a wide variety of procedures [see, e.g., col. 2, ll. 8-31], the combination of Singh, Putman, and Bonnell
 does not teach use with a system comprising:
	a) a primary catheter, wherein the primary catheter comprises a hollow primary lumen; 
b) a channel catheter, wherein the channel catheter is concentrically positioned within the hollow primary lumen, and wherein the channel catheter comprises a channel lumen; 
c) a steerable navigation catheter, wherein the steerable navigation catheter is configured to fit within the channel lumen, and wherein the steerable navigation catheter comprises a steerable tip and position sensing element; and 
d) an energy delivery device, wherein the energy delivery device is configured to fit within the channel lumen, and wherein the energy delivery device comprises, within the channel lumen, first, second and third conductors therein. 	Ladtkow, in a similar field of endeavor, teaches a microwave ablation catheter and method of using the same [Abstract], including:
a)	a primary catheter [bronchoscope (72) - ¶[0115]; FIGS. 7, 12A-12C], wherein the primary catheter comprises a hollow primary lumen [FIGS. 12A-12C]
b)	a channel catheter [working channel catheter (90) - ¶’s [0119]-[0120]; FIGS. 12A-12B], wherein the channel catheter is concentrically positioned within the hollow primary lumen [working channel (90) is concentrically positioned within bronchoscope (72) - ¶[0129]; FIGS. 12A-12C]; and wherein the channel catheter comprises a channel lumen [working channel (90) comprises a channel lumen; ¶[0120]; FIG. 12C]
c)	a steerable navigation catheter [locatable guide (86) with steerable distal tip (88) - ¶’s [0116]-[0118]], wherein the steerable navigation catheter is configured to fit within the channel lumen [locatable guide (86) is inserted through working channel (90) - ¶’s [0117]-[0118]; FIG. 12C], and wherein the steerable navigation catheter comprises a steerable tip and position sensing element [locatable guide (86) has a steerable distal tip (88) and a position sensor element (96) - ¶’s [0116]-[0118]; FIG. 12C]; and 
d)	an energy delivery device [microwave ablation catheter (14) - ¶’s [0091]-[0092]], wherein the energy delivery device is configured to fit within the channel lumen [ablation catheter (14) is inserted through working channel (90) - ¶[0134]], and wherein the energy delivery device comprises, within the channel lumen, first, second and third conductors therein [ablation catheter (14) comprises a coaxial cable within the lumen having conductors (40, 48, & 51) - ¶’s [0100], [0103]; FIG. 5].
Accordingly, in view of both Singh and Putman’s contemplation of the use of the surgical instrument support apparatus in a wide variety of procedures, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the surgical instrument support system of Singh, Putman, and Bonnell with the system of Ladtkow, comprising: a) a primary catheter, wherein the primary catheter comprises a hollow primary lumen; b) a channel catheter, wherein the channel catheter is concentrically positioned within the hollow primary lumen, and wherein the channel catheter comprises a channel lumen; c) a steerable navigation catheter, wherein the steerable navigation catheter is configured to fit within the channel lumen, and wherein the steerable navigation catheter comprises a steerable tip and position sensing element; and d) an energy delivery device, wherein the energy delivery device is configured to fit within the channel lumen, and wherein the microwave energy delivery device comprises, within the channel lumen, first, second and third conductors therein, to support the bronchoscope of Ladtkow, to provide the advantage of holding and stabilizing the instrument during a surgical procedure for long periods of time, thereby preventing muscle fatigue to a surgeon (or other operating room personnel).
Finally, the combination of Singh, Putman, Bonnell, and Ladtkow, as set forth above, does not teach that the instrument support apparatus of Singh/Putman/Bonnell and the system of Ladtkow are provided as (or combined in) a kit.
	Ahluwalia, in a similar field of endeavor, teaches a system comprising a linkage to assist in articulation of a device, the linkage including, e.g., an arm (200), as shown in FIG. 16A and FIG. 16B, including an attachment point (202) comprised of a clamp, a right angle shaft (204), a secondary shaft (206), a tertiary shaft (208) and an end clamp (110).  The attachment point (202) is configured to fix the arm (2000 to a fixed surface in proximity to the patient, such as an operating table [e.g., ¶[0099]-[0101]; FIGS. 16A-16B].  Ahluwalia further teaches that system and its various embodiments may be packed, sold or delivered as a kit with a surgical tool or device [¶[0113]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Singh, Putman, Bonnell, and Ladtkow so as to provide the instrument support apparatus of Singh/Putman/Bonnell and the system of Ladtkow together in a kit, so that a user [surgeon or other operating room personnel] would have the instrument support apparatus of Singh/Putman/Bonnell readily at-hand [provided (co-located) with the system of Ladtkow] for use during the procedure [to stabilize the system during a surgical procedure and/or prevent muscle fatigue] without having to locate a support assembly which may or may not be suitable for the procedure.  
22.	Regarding claim 13, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	Ladtkow further teaches wherein the primary catheter comprises a bronchoscope [bronchoscope (72) - ¶[0115]; FIGS. 7, 12A-12C].
23.	Regarding claim 14, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ladtkow further teaches wherein the energy delivery device is a microwave ablation device [microwave ablation catheter (14) - ¶’s [0091]-[0092]] or a radiofrequency energy delivery device. 24.	Regarding claim 15, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ladtkow further teaches a handle for manipulation of one or more of the primary catheter, the channel catheter, the steerable navigation catheter [control handle (92) - ¶[0116]], and the microwave energy delivery device. 25.	Regarding claim 16, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ladtkow further teaches a processor configured to operate power delivery to the microwave energy delivery device [¶[0109]].  
26.	Regarding claim 17, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ladtkow further teaches wherein the microwave energy delivery device is capable of delivering microwave energy through the channel catheter [¶’s [0134]-[0135]].  27.	Regarding claim 18, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ladtkow further teaches wherein the microwave energy delivery device comprises a coolant channel [lumens (19a, 19c)] and wherein the system comprises a coolant source in fluid communication with the coolant channel [¶’s [0092]-[0093]; FIG. 2]. 28.	Regarding claim 20, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
Ladtkow further teaches a microwave power supply [energy source (16)] in electrical communication with the microwave energy delivery device [¶[0091]]. 

29.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia, as applied to claim 12 above, further in view of U.S. Patent No. 6,165,163 to Chien et al. (hereinafter “Chien").
30.	Regarding claim 19, the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia does not teach wherein the channel catheter comprises a braided material that provides flexibility. 
	Chien, in a similar field of endeavor, teaches a kink-resistant catheter assembly having several sections of differing flexibility. The catheter assembly includes at least two sections, preferably three or more sections, each containing at least an inner liner and a flexible outer member and a braid located between the inner and outer members. The more proximal section preferably includes a super-elastic alloy ribbon braid.  The more distal section or sections of the catheter also include woven braid members having physical parameters which are different from those of the proximal section.  The physical parameters of the more distal braid members may be varied by changing the number of ribbons in the braid or by changing the composition of the members in that section or by varying the pitch of the members in that section [Chien, col. 9, ll. 23-37].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Singh, Putman, Bonnell, Ladtkow, and Ahluwalia such that the channel catheter comprises a braided material that provides flexibility, as taught by Chien, to provide the advantage of increasing flexibility while also increasing the kink resistance of the catheter, and for allowing the catheter to be made with a thinner wall [Chien, col. 8, ll. 35-49].  Such a modification would also facilitate navigation of the ablation catheter through the narrow passages of the lung [Ladtkow, ¶[0097]].

Response to Arguments
31.	As noted above, the 05/10/22 Amendment has overcome the drawing objection and the rejections under §§ 112(a) & 112(b) previously set forth in the 01/19/22 Action. 
32.	Independent claim 1 has amended to include the limitation “wherein the width and height of the connection region is between 0.02 and 0.3 meters.”  Applicant argues:
None of the cited references, alone or in any combination, teach a connection region as recited in amended Claim 1. Indeed, Singh teaches a very different "connection region" than the claimed connection region. Specifically, the Examiner relied on Fig. 7 of Singh (see, "14" and "18" in the figure as establishing a connection region): [FIGURE OMITTED]

As shown, "14" and "18" represent two non-contiguous regions much larger in size than the connection region recited in currently presented Claim 1. 

05/10/22 Amendment, pgs. 9-10.  

	This argument is not persuasive.  As an initial matter, the claimed width and height of the “connection region” each comprise between 0.02 meters [or 0.79 inches (via conversion)] and 0.3 meters [or 11.81 inches (via conversion)].  Stated another way, the width and height of the connection region can each range, quite broadly, from a minimum value of less than an inch (0.79 inches) to a maximum value of almost a foot (11.81 inches).
The “connection region” in Singh has been defined (in the rejection of independent claim 1 above) as clamp assembly (14) [¶[0079]; FIGS. 1A, 7] which engages the elongated main body distal end [the distal end of frame (712) engages (is attached to) clamp assembly (14) via a releasable clamp - ¶[0080]; FIG. 1A, FIG. 7] and the medical device attachment region proximal end [an adjustable-friction ball and socket joint (155) is positioned at an opposite end of clamp assembly (14) and is connected to support coupling (18) of the medical device attachment region - ¶[0080]; FIG. 1A, FIG. 7].
Clamp assembly (14) clearly has a length, a width, and a height.     

    PNG
    media_image4.png
    423
    348
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    351
    395
    media_image5.png
    Greyscale

Annotated Excerpt of FIG. 1A of Singh

Annotated Excerpt of FIG. 7 of Singh


The length is indicated as the dimension extending along axis “A” in the annotated excerpt of FIG. 1A of Singh (above).
The width is indicated as the dimension extending along axis “B” in the annotated excerpt of FIG. 1A of Singh (above).
The height is indicated as the greater of the dimension extending along axis “C1” or “C2” as indicated in the annotated excerpt of FIG. 7 of Singh (above).
 While Singh does not explicitly teach that the width (“B”) is between 0.79 inches and 11.81 inches, nor that the height (either “C1” or “C2”) is between 0.79 inches and 11.81 inches, the claimed range is indeed quite broad.  
As noted above in the body of the rejection, it is the Examiner’s position that providing the connection region of Singh with whatever width and height were desired including, for example, a width and height anywhere within the broad range of between 0.79 inches and 11.81 inches would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  See also Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
	Further, Applicant has failed to ascribe any criticality whatsoever to the claimed dimensions.  Indeed Applicant’s (published) Specification [U.S.  2017/0112588] recites:
[0071] In some embodiments, the width and height of the connection region 3 are independently between approximately 0.025 meters (e.g., between 0.01 and 0.5 meters, 0.015 and 0.4, 0.02 and 0.3, etc.) and approximately 2 meters (e.g., 1.5 meters, 1.6, 1.7, 1.75, 1.8, 1.9, 1.95, 1.99, 2.0, 2.01, 2.03, 2.5, 3, 5, 10, 15, etc.). The connection region 3 is not limited to a particular weight. In some embodiments, the weight of the connection region 3 is such that it does not compromise the integrity of any function or purpose of the apparatus 1.

U.S. 2017/0112588, ¶[0071], emphasis added.
	The lowest disclosed value of “0.01 meters” in the range = 0.39 inches, while the highest disclosed value of 15 meters in the range = 590 inches.  With a potential range therefore spanning between 0.39 inches and 590 inches, it is evident that the width/height of the connection region are not viewed as being particularly critical to patentability.
 33.	For at least the foregoing reasons, the rejection of independent claim 1 under § 103 based on the combination of Singh, Putman, and Bonnell is maintained. 

Conclusion
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794